DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lofted fibers” in claim 1 is indefinite. It is unclear what a structure a lofted fiber comprises. Is a lofted fiber have extra bulk or volume? Is a lofted fiber a fiber that extends in the Z-direction? Does a lofted fiber need to have special insulation properties? How is the applicant defining the term lofted? For purposes of examination the term is examined as requiring that the fiber extend in the Z-direction. Claims 2 – 13 are rejected for their dependence on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (7,380,421).
	Liu discloses a spacer fabric comprising an upper and lower layer (abstract). The lower is connected to the upper layer by integrally formed segments (abstract). These connected regions are separated by a channel region which is void of connecting fibers (abstract, Figure 4). The fabric is formed via a warp knitting machine (Figure 5). The connecting fibers are considered to be equivalent to the applicant’s lofted fibers. Thus, claims 1, 12, and 13 are anticipated by Liu. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rock (2011/0177294).
	The features of Liu have been set forth above. Liu fails to teach a gradient of fibers between the layers. Rock et al.  is drawn to a fabric comprising a first fabric layer and a second fabric layer concurrently constructed in a plaited construction (abstract). The second face includes a plurality of regions that are anchored to the first layers and a plurality of floating regions overlying the first layer (abstract). The floating regions can buckle and form a separation from the first fabric layer. The plurality of floating regions provide ventilation and reduce contact with the wearer’s skin and can provide insulation (paragraph 8). Further, Rock et al. teaches that the first fabric layer can include high shrinkage yarn and the second layer can include low shrinkage or no shrinkage yarn. (Paragraph 11). Additionally, the high shrinkage yarn can be finer than the low shrinkage yarn (paragraph 16). Or the low shrinkage yarn can be finer than the high shrinkage yarn (paragraph 17). Thus, either surface can be made with finer fibers than the opposite surface and produce a denier gradient. Therefore, it would be obvious to one having ordinary skill in the art to use different size fibers in the upper or lower layers of Liu, as taught by Rock et al., to produce a density gradient. Therefore, claims 5 and 6 are rejected.
	Liu fails to teach which types of yarn material is used to produce the layered fabric. Rock et al. teaches that various fiber materials can be used in the fabric including natural fibers, regenerated fibers (which correspond to cellulosic fibers), synthetic fibers and blends thereof (paragraph 48). Preferred fibers include nylon or polyester (paragraph 48). Thus, it would be obvious to one having ordinary skill in the art to use known fiber materials such as regenerated fibers or polyester, as taught by Rock et al. to make either the upper of lower layer of the knit fabric of Liu. Thus, claim 10 is rejected.
Claim(s) 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rock et al. (2012/0260422).
	The features of Liu have been set forth above. While Liu suggests using a warp knitting process to make the knit fabric, Liu fails to teach using a raschel process. Rock et al. is drawn to a double knitted fabric with contrasting regions of insulative capacities (abstract). Further, Rock et al. discloses that the fabric can be made from different knit constructions including a plaited circular construction, double knit, warp knit, a double face knit fabric with reverse plaiting, a terry sink loop, or a knit construction (paragraph 111). Further, the inventive can be made with a double raschel knit structure (paragraph 114). Thus, it would have been obvious to one having ordinary skill in the art that the double knitted fabric structure taught Liu could be made from various equivalent knit constructions such as a raschel knit structure, as disclosed by Rock. Thus, claim 11 is rejected.
	Liu fails to teach what type of fiber is used to form the yarns connecting the upper and lower layers together. Rock et al. discloses using polyester and polyamide fibers that can be low melting fibers as the insulative fibers (paragraph 56). With regards to claim 18, it is noted that “low melt” is a relative term. This term is interpreted as requiring that the intermediate fibers have a lower melting point that other fibers. Thus, it would have been obvious to one having ordinary skill in the art to use polyester or polyamide fibers as the connecting fiber material to make the fabric more insulating as suggested by Rock et al. Thus, claims 7 and 8 are rejected.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Henshaw et al. (2011/0117353).
	The features of Liu have been set forth above. Liu fails to teach what type of fiber is used to form the yarns connecting the upper and lower layers together. Henshaw et al. is drawn to an insulating fiber with a first component and a second component (abstract). The fiber can comprise modacrylic and viscose materials (paragraph 74). The fiber has temperature regulating qualities. Thus, it would have been obvious to one having ordinary skill in the art to use the fibers taught by Henshaw et al. as the insulative fibers in the fabric of Liu since the fibers have temperature regulating properties. Thus, claims 8 and 9 are rejected.
Allowable Subject Matter
It is noted that the teaching that the knit fabric includes a braided tube in the air spaces, set forth in claim 2 – 4 is not taught by the prior art. However, the claims are currently rejected due to the use of the term “lofted fibers” in the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 30, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789